Citation Nr: 0324128	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  95-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for allergic rhinitis.  

3.  Entitlement to service connection for a deviated nasal 
septum.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for dermatitis.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic headaches.  

7.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

8.  Entitlement to service connection for neck pain due to an 
undiagnosed illness.  

9.  Entitlement to service connection for hand numbness due 
to an undiagnosed illness

10.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.  

11.  Entitlement to service connection for poor circulation 
and a blood condition involving the upper extremities due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. A. J.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1984 and from December 1990 to September 1991, to include 
service in the Southwest theater of operations.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case has previously come before the Board.  In November 
1996, the Board remanded the case to the RO for further 
development.  The case has been returned to the Board for 
further appellate review.

By rating decision dated in December 2000, the RO granted 
service connection for hypertensive cardiovascular disease 
with left ventricular hypertrophy on EKG (electrocardiogram).  
This represents a full grant of the benefit sought.  

The issues of entitlement to service connection for PTSD, and 
for service connection, as due to an undiagnosed illness, for 
hair loss, neck pain, hand numbness, memory loss, and poor 
circulation and a blood condition involving the upper 
extremities, and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for post-traumatic headaches, are addressed in the 
remand portion below.  

The veteran was afforded hearings before a hearing officer at 
the RO in January 2001 and in March 2002.  A transcript of 
each of the hearings has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  Atopic dermatitis is attributable to service.  

2.  Sinusitis was not manifest in service and is not 
attributable to service.  

3.  Allergic rhinitis was not manifest in service and is not 
attributable to service.  

4.  A deviated nasal septum was not manifest in service and 
is not attributable to service.  


CONCLUSIONS OF LAW

1.  Atopic dermatitis was incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.380 (2002).  

3.  Allergic rhinitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.380 (2002).  

4.  A deviated nasal septum was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the January 1994, July 1994, August 1995, and 
December 2000 rating decisions of the reasons and bases for 
the denial of his claims.  He was further notified of this 
information in the May 1994 and July 2000 statements of the 
case and in the February 1995, August 1995, September 1995, 
January 2001, September 2001, and July 2002 supplemental 
statements of the case.  The Board concludes that the 
discussions in the rating decisions and in the statements and 
supplemental statements of the case informed him of the 
information and evidence needed to substantiate the claims.  
In May 2001 and July 2002, the veteran was advised of the 
evidence he needed to submit to substantiate his claims, VA's 
duty to notify him about his claims, VA's duty to assist in 
obtaining evidence for his claims, what the evidence must 
show to substantiate his claims, what information or evidence 
was needed from him, what he could do to help with his 
claims, and what VA had done to help with his claims.  In 
addition, he was invited to submit additional evidence in the 
November 1996 Board remand.  By letter dated in September 
2002, he was advised of the procedures by which to submit 
additional evidence in support of his claims.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claims.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim, and did so.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Factual Background

The January 1979 service entrance examination report shows 
that the nose, ears, and sinuses were normal.  A report of 
examination, dated in March 1980, shows that the nose, ears, 
and sinuses were normal.  A May 1981 record of treatment 
reflects complaints of sore throat, coughing, and erythema 
and lymphadenopathy.  The assessment was acute upper 
respiratory infection.  A treatment record, dated in April 
1983, notes the veteran's complaint of a sore throat.  The 
assessment was viral symptoms.  The November 1983 separation 
examination report shows that the nose, ears, and sinuses 
were normal.  On the accompanying medical history he denied 
having or having had ear nose or throat trouble, sinusitis, 
and hay fever.  

In a September 1991 record of treatment, the veteran denied 
having or having had a sinus infection.  The September 1991 
separation examination report shows that the veteran 
complained of a skin disorder and the examiner reported that 
the skin was normal.  A treatment record dated a few days 
later shows a diagnosis of dermatitis with an erythematous 
area around the veteran's waist.  An April 1992 record of 
treatment notes sinusitis by history.  A March 1993 report of 
examination shows that the nose, ears, and sinuses were 
normal.  On the accompanying medical history he denied having 
or having had hay fever.  He indicated that he had or had had 
sinusitis, and ear, nose or throat trouble.  

On VA examination in June 1992, the veteran reported a 
history of sinusitis following facial and head trauma.  On 
examination, there were no pathological findings pertinent to 
the nose except for redness of the mucosa of the nostrils.  
The ears were noted to be normal.  X-ray examination of the 
sinuses was normal.  The impression of x-ray examination of 
both nasal bones was no evidence of fracture or dislocation 
of the nasal bones.  The diagnosis was mild contact 
dermatitis in the wrist area.  A mild rash was noted on the 
left wrist and hand.  

On VA examination in June 1992, the veteran complained of 
breathing difficulty, sneezing episodes, and nasal discharge.  
The septum of the left nasal cavity was noted to be mildly 
deviated.  X-ray examination of the paranasal sinuses was 
normal.  In a March 1993 addendum, the diagnoses were 
allergic rhinitis and mild nasal septal deviation.  

On VA examination in February 1997, the veteran reported 
having sustained nose trauma in a fistfight during service.  
He complained of difficulty breathing through the nose, 
occasional nasal bleeding, and sore throat.  The diagnosis 
was normal examination.  

On VA examination in February 1997, the veteran reported a 
history of an itchy rash on his waist when he returned from 
the Persian Gulf, which he noted had reappeared on three 
occasions.  He stated that he suffered from constant, severe 
itching when he came into contact with dust, cement, and 
paint.  On examination, a skin rash on the forearms, waist, 
and legs was noted.  The diagnosis was atopic dermatitis, 
mild.  The examiner stated that in view of the veteran's 
chronic itching and his allergic condition, the most probable 
diagnosis was atopic eczema (atopic dermatitis).  He noted 
that the condition was a chronic, recurrent disorder of the 
skin, characterized by episodic skin lesions depending on 
exposure to several allergens.  He stated that the lesions, 
which could appear at any site, were susceptible to 
development of contact dermatitis, and specifically in 
association with nickel.  He stated that that such could 
explain the veteran's prior rash.  

At a personal hearing before a hearing officer at the RO in 
January 2001, J. A. J. testified that the veteran told him 
that he had been beaten up in a fight during service.  
Transcript at 6 (January 2001).  He asserted that rhinitis 
and allergy were a result of Persian Gulf Syndrome.  Id.  

A January 2002 VA outpatient treatment record reflects that 
the nose was normal.  



Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Therefore, the provisions of 
38 U.S.C.A. § 1154 (West 1991) are not applicable.

Dermatitis

At the outset, the Board notes that in the November 1996 
remand, the RO was instructed to develop the issue of 
entitlement to service connection for a skin disorder.  
Pursuant to the remand, the veteran underwent a VA 
examination in February 1997.  Thereafter, in December 2000, 
the issue was deferred.  The record reflects that no further 
development was taken on the issue.  The RO's failure to 
comply with the prior remand notwithstanding, the Board will 
proceed with appellate review of the issue, as the benefit 
sought is herein granted and there has been no prejudice to 
the veteran.  

Service medical records show that the veteran had dermatitis 
during service.  On VA examination in June 1992, the 
diagnosis was contact dermatitis.  The February 1997 VA 
examiner diagnosed atopic dermatitis.  That examiner related 
that the veteran's skin disorder was chronic, recurrent, and 
related to the prior rash during service.  The Board is 
unable to disassociate the inservice skin disorder, 
manifested by a rash and diagnosed as contact dermatitis from 
post-service atopic dermatitis manifested by a rash.  The 
Board notes that the VA examiner specifically stated that the 
rash could appear at any site.  The evidence is in favor of 
the claim of entitlement to service connection for 
dermatitis.  Therefore, the appeal is granted.  

Sinusitis

To the extent that the veteran claims that any sinusitis is 
due to an undiagnosed illness, the Board notes that sinusitis 
is a diagnosis.  Thus, the special provisions pertaining to 
undiagnosed illnesses are not applicable to this issue.  See 
38 C.F.R. § 3.317 (2002).  

In regard to direct service connection, the Board notes that 
in order to establish service connection, the evidence must 
show that the veteran has a chronic disability due to disease 
or injury related by competent evidence to service.  Service 
medical records are negative for a diagnosis of sinusitis.  
At separation in November 1983 the sinuses were normal and he 
specifically denied having or having had sinus trouble.  In 
September 1991, he denied having or having had a sinus 
infection.  The Board notes that while some records dated in 
1992 and 1993 note the veteran's reported history of 
sinusitis, this information is based on a history reported by 
the veteran and merely recorded by the examiner and it is not 
enhanced medical information.  Such information is not 
competent medical evidence that the veteran had sinusitis 
during service.   LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board notes that the veteran has asserted that he had an 
onset of sinusitis during service as a result of facial 
trauma sustained in a fistfight; however, the service medical 
records are negative for reference to a fistfight involving 
facial trauma.  More importantly, in June 1992, x-ray 
examination showed that the sinuses were normal.  A February 
1997 VA examination was normal.  Absent a current disability 
related by competent evidence to service, service connection 
is not warranted.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  

Allergic rhinitis

To the extent that the veteran asserts that allergic rhinitis 
is due to an undiagnosed illness, the Board notes that the 
disorder has been diagnosed as allergic rhinitis.  Thus, the 
special provisions pertaining to undiagnosed illnesses are 
not applicable to this issue.  See 38 C.F.R. § 3.317 (2002).  

In order to establish service connection, the evidence must 
show that the veteran has a chronic disability due to disease 
or injury related by competent evidence to service.  Service 
medical records are negative for findings or complaints of 
allergic rhinitis.  At separation in November 1983, the nose 
was normal and he specifically denied having or having had 
nose trouble and hay fever.  

The issue of whether allergic rhinitis is related to service 
requires competent evidence.  The veteran is not a medical 
professional and his statements do not constitute competent 
medical evidence that allergic rhinitis is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge.  Likewise, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether allergic 
rhinitis is related to service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board notes that the veteran was diagnosed with allergic 
rhinitis in association with the June 1992 VA examination.  
In January 2002, however, the nose was normal.  The evidence 
tends to establish that post service allergic rhinitis was 
acute and resolving rather than a chronic disability.  Absent 
a current disability related by competent evidence to 
service, service connection is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  

Deviated left nasal septum

In order to establish service connection, the evidence must 
show that the veteran has a chronic disability due to disease 
or injury related by competent evidence to service.  
Essentially, the veteran asserts that he has a deviated nasal 
septum as a result of alleged trauma to the nose sustained in 
a fistfight during service.  

As noted above, the issue of whether a deviated left nasal 
septum is related to service requires competent evidence.  
The veteran is competent to report that he was hit in the 
nose during service.  The service medical records, however, 
are negative for reference to a fistfight and negative for 
complaint or finding of a deviated nasal septum.  The Board 
finds that the contemporaneous service medical records are 
more credible than the veteran's statements made for purposes 
of monetary benefits.  

Post-service records show the veteran's left nasal cavity to 
be mildly deviated.  There is no competent evidence relating 
a left deviated nasal cavity to service.  Absent a current 
disability related by competent evidence to service, service 
connection is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.


ORDER

Service connection for atopic dermatitis is granted.  

Service connection for sinusitis is denied.  

Service connection for allergic rhinitis is denied.  

Service connection for a deviated nasal septum is denied.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

The veteran has asserted that he has PTSD as a result of his 
involvement in a fight during service.  During the pendency 
of this appeal, there has been a change in the regulation 
regarding the issue of PTSD based on personal assault.  Since 
this change in the regulation occurred while his appeal was 
pending, the Board must apply the version of the regulation 
that is more favorable to the claim.  

In addition, at his personal hearing in March 2002, the 
veteran indicated that he had applied for Social Security 
Administration (SSA) disability benefits.  The SSA records 
have not been associated with the claims file.  

The Board notes that the veteran perfected an appeal of the 
December 2000 rating decision, which denied his claims of 
entitlement to service connection, as due to an undiagnosed 
illness, for hair loss, neck pain, hand numbness, memory 
loss, and poor circulation and a blood condition involving 
the upper extremities.  These issues are remanded, as the SSA 
records have not been associated with the claims file.  

In addition, the Board notes that the veteran was scheduled 
for a neurological examination in February 1997 in 
association with his claim for post-traumatic headaches and 
failed to report for the examination.  By letter received in 
March 1997, the veteran stated that his failure to report was 
due to a conflict with his work schedule.  The Board finds 
that good cause has been shown for his failure to report for 
the scheduled VA examination.  Thus, he should be afforded 
another opportunity for an examination in association with 
his claim. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims of entitlement 
to service connection for PTSD, and for service connection, 
as due to an undiagnosed illness, for hair loss, neck pain, 
hand numbness, memory loss, and poor circulation and a blood 
condition involving the upper extremities, and whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for post-traumatic 
headaches, and to ensure full compliance with due process 
requirements, these issues are REMANDED to the RO for the 
following development:

1.  The RO should obtain from SSA all 
records pertinent to the veteran's 
claims on appeal, to include any 
decisions and the medical records upon 
which those decisions were based.

2.  The RO should schedule the veteran 
for a VA examination for headaches.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any headache 
identified is related to service.  If 
there is an underlying cause or 
diagnosis, such should be noted.  A 
complete rationale should accompany any 
opinion provided.  

3.  The veteran is informed that he is 
under an obligation to submit evidence 
in support of his claims.  

4.  The veteran is advised that failure 
to report for a scheduled examination 
may result in the denial of his claim.  
38 C.F.R. § 3.655 (2002).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



